
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 222
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Nadler (for
			 himself, Mr. Ackerman,
			 Ms. Berkley,
			 Mr. Cicilline,
			 Ms. DeLauro,
			 Mr. Deutch,
			 Mr. Engel,
			 Mr. Filner,
			 Mr. Holt, Mrs. Lowey, Mr.
			 Rothman of New Jersey, Ms.
			 Schakowsky, Mr. Van
			 Hollen, and Ms. Wasserman
			 Schultz) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  founding of the Religious Action Center of Reform Judaism.
	
	
		Whereas the Religious Action Center of Reform Judaism was
			 established in 1961 by the Union of American Hebrew Congregations (now the
			 Union for Reform Judaism) and the Central Conference of American Rabbis as the
			 social justice arm of the Reform Jewish Movement;
		Whereas President John F. Kennedy dedicated the Religious
			 Action Center in a special tribute in the White House Rose Garden during which
			 he spoke of the lasting contribution of Jews to the moral fabric of American
			 society and the “happy relations which exist between all religious groups and
			 must continue to exist in this country if we are to be worthy of our
			 heritage”;
		Whereas the Religious Action Center building was
			 officially dedicated in Washington, DC, in the presence of guests including
			 Secretary of Labor Arthur Goldberg, Union of American Hebrew Congregations
			 President Rabbi Maurice Eisendrath, Howard Metzenbaum (later Senator from
			 Ohio), NAACP Board of Directors Chairman Bishop Stephen Spottswood, (soon to
			 be) NAACP President Kivie and Mrs. Emily Kaplan, Directors of the Commission on
			 Social Action of Reform Judaism, Rabbi Eugene Lipman and Al Vorspan, and the
			 Center’s first director, Rabbi Richard Hirsh;
		Whereas the Religious Action Center was home to multiple
			 civil rights and public interest organizations, including the National
			 Conference on Soviet Jewry, American Jewish Committee, American Jewish
			 Congress, the Leadership Conference on Civil Rights, and the Citizens Crusade
			 against Poverty;
		Whereas the Religious Action Center participated in the
			 planning of the historic 1963 March on Washington for Civil Rights;
		Whereas the landmark 1964 Civil Rights Act and the 1965
			 Voting Rights Act were drafted in the Religious Action Center’s conference room
			 by African-American, Jewish, and other civil rights leaders;
		Whereas the Religious Action Center building was the
			 operational headquarters for the 1987 March on Washington for Soviet Jewry, one
			 of the largest demonstrations in United States history and which contributed to
			 the release of the Soviet Union’s Prisoners of Zion;
		Whereas in 1995, Nobel Peace Prize winner Bishop Desmond
			 Tutu addressed the Religious Action Center’s Consultation on Conscience and
			 thanked the Reform Jewish Movement for its role in the battle to end
			 apartheid;
		Whereas the Religious Action Center hosted a 1997 Passover
			 Seder in honor of the Dalai Lama and the struggle for Religious Freedom and
			 Human Rights in Tibet;
		Whereas the Religious Action Center has perpetuated the
			 Reform Jewish commitment to social justice through its programs training new
			 generations of leaders, including the Eisendrath Legislative Assistant Program,
			 the Machon Kaplan program, the L’Taken Teen Social Justice Seminars, the
			 England Rabbinic Student Seminars, and the Rabbi Balfour Brickner Rabbinic
			 Seminars;
		Whereas the Religious Action Center has been led for
			 nearly four decades by Rabbi David Saperstein, who is a leading voice in
			 support of religious freedom and social justice and a trusted counsel to
			 Members of Congress and Presidents;
		Whereas the Religious Action Center is the home of the
			 Commission on Social Action of Reform Judaism, which seeks to apply the
			 insights of Jewish tradition to such domestic and foreign issues as human
			 rights, world peace, civil liberties, religious freedom, famine, poverty,
			 intergroup relations, as well as other major societal concerns;
		Whereas the Religious Action Center’s biennial
			 “Consultation on Conscience” conference has, for more than 30 years, been the
			 flagship public policy conference for the Reform Jewish Movement, featuring a
			 bipartisan array of Presidents, Members of Congress, public policy experts, and
			 human and civil rights leaders;
		Whereas the Religious Action Center’s biennial
			 “Consultation on Conscience” conference this year takes place May 1, 2011,
			 through May 3, 2011, and celebrates the Religious Action Center’s 50 years of
			 activism and advocacy for social justice; and
		Whereas the Religious Action Center continues to be a
			 leading advocate for civil rights, human rights, religious liberty, and
			 economic and environmental justice in the United States and around the world:
			 Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the Religious Action Center of Reform Judaism, the Union for Reform
			 Judaism, and the Central Conference of American Rabbis on the occasion of the
			 50th anniversary of the Center’s founding.
		
